Citation Nr: 1311584	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with radiculopathy into bilateral lower extremities (hereinafter, "low back disorder") prior to August 24, 2010, and to a rating in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome (hereinafter, "right knee disorder").

3.  Entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome (hereinafter, "left knee disorder") prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.

5.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 2005. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions promulgated in April 2006 and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, established service connection for a low back disorder, evaluated as 20 percent disabling; gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling; as well as bilateral knee disorders and bilateral peripheral neuropathy of the lower extremities, all evaluated as 10 percent disabling.  The peripheral neuropathy ratings were effective from December 16, 2005.  All other ratings were effective from July 27, 2005.  The Veteran appealed, contending that higher ratings were warranted.  However, it does not appear he contended that earlier effective dates were warranted for the establishment of service connection for these disabilities.

A June 2011 rating decision increased the assigned rating for the low back disorder to 30 percent, and to 20 percent for the left knee and respective peripheral neuropathy disorders, all effective from August 24, 2010 (date of VA medical examinations).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

This case was previously before the Board in June 2010 and February 2012.  In June 2010, the Board remanded the current appellate claims for further development to include new VA medical examinations to evaluate the current nature and severity of the disabilities that are the focus of this appeal.  Such examinations were conducted in August 2010, and all other development specifically directed by the Board's June 2010 remand appears to have been completed.  

In February 2012, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for the GERD.  However, for the other appellate claims, the Board concluded that a new remand was required in order to promulgate a Supplemental Statement of the Case (SSOC) as required by 38 C.F.R. § 19.31.  Thereafter, an SSOC was promulgated to the Veteran on the current appellate claims in April 2012.

In view of the foregoing, the Board finds that the prior remand directives have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to August 24, 2010, the Veteran's service-connected low back disorder was not manifested by forward flexion of 30 degrees; or less or ankylosis; or incapacitating episodes as defined by VA regulations.

3.  From August 24, 2010, the Veteran's service-connected low back disorder was manifested by forward flexion of 30 degrees.

4.  From August 24, 2010, the Veteran's service-connected low back disorder was not manifested by ankylosis; or incapacitating episodes as defined by VA regulations having at least a total duration of 6 weeks in a 12 month period.

5.  The record does not reflect the Veteran's service-connected low back disorder has associated neurologic impairment that would warrant a separate compensable rating.

6.  The record does not reflect that either of the Veteran's service-connected knee disorders have been manifested by flexion limited to 30 degrees or less, nor limitation of extension.

7.  From August 24, 2010, the Veteran has been recognized as having moderate recurrent instability by VA.  The record does not reflect severe recurrent subluxation or instability for this period.

8.  Prior to August 24, 2010, the Veteran's service-connected peripheral neuropathy was not shown to be manifested by moderate incomplete paralysis of the right or left lower extremity. 

9.  From August 24, 2010, that the Veteran's service-connected peripheral neuropathy is not manifested by moderately severe incomplete paralysis of the right or left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected low back disorder prior to August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5232-5243 (2012).

2.  The criteria for a rating of no more than 40 percent for the Veteran's service-connected low back disorder from August 24, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5232-5243 (2012).

3.  The criteria for a rating in excess of 10 percent for the service-connected right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

4.  The criteria for a rating in excess of 10 percent for the service-connected left knee disorder on the basis of limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

5.  The criteria for a separate rating of no more than 20 percent from August 24, 2010, for the service-connected left knee disorder based upon instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 52570 (2012); VAOPGCPRECs 23-97 and 9-98.

6.  The criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.120, 4.124a, Diagnostic Code 8620 (2012).

7.  The criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity from August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.120, 4.124a, Diagnostic Code 8620 (2012).

8.  The criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.120, 4.124a, Diagnostic Code 8620 (2012).

9.  The criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity from August 24, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.120, 4.124a, Diagnostic Code 8620 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the  current appellate claims originate with the Veteran's disagreement to the initial ratings assigned for his low back, knees, and peripheral neuropathy following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board observes that the Veteran was sent VCAA-compliant notification via letters dated in December 2005, February 2006, March 2006, May 2009, June 2010, and August 2010.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2010 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of outstanding evidence documenting symptoms of his service-connected disabilities that are not reflected by the evidence already of record.

With respect to the aforementioned March 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, no further action pursuant to Bryant is necessary. 

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in August 2005, May 2006, and August 2010 which included findings as to the symptomatology of his service-connected low back disorder, knee disorders, and peripheral neuropathy of the lower extremities.  In pertinent part, the Board observes that these examinations are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that any of these disabilities have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general legal criteria are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board acknowledges that the Veteran's service-connected low back and bilateral knee disorders have been manifested by complaints of pain and limitation of motion throughout the pendency of this case.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in the instant case.  However, the focus of this analysis under these provisions is whether the record reflects there is additional functional impairment due to these complaints of pain, to include during flare-ups, to the extent necessary for higher rating(s) under the applicable criteria.  Moreover, in light of these provisions, the Veteran underwent repetitive motion testing of these joints on his VA medical examinations in an effort to determine to what extent, if any, he would have additional limitation of motion or other symptomatology during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board notes that the Veteran has already been assigned such "staged" ratings for his service-connected low back, knee, and peripheral neuropathy as he has different ratings for each disability prior to and from August 24, 2010.  

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Low Back

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

In the instant case, the Board notes that prior to August 24, 2010, the Veteran's service-connected low back disorder was not manifested by forward flexion of 30 degrees or less or ankylosis.  For example, the August 2005 VA examination noted that the Veteran had forward flexion to 45 degrees.  Although it was noted that he stopped because of pain, fives repetitions of range of motion did not produce fatigue, weakness, or lack of endurance only escalating pain.  There was no indication of any additional loss of motion on repetitive testing or during flare-ups.  

The Board acknowledges that the treatment records on file for this period note that the Veteran was evaluated on various occasions for his low back disorder, to include complaints of pain.  Further, records dated in January 2007 note that he had moderate loss of flexion.  However, a thorough review of these records do not reflect specific range of motion findings by which the Board could determine whether he has limitation of motion to the extent necessary for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Board also notes that the May 2006 VA examination was for the Veteran's service-connected diabetes mellitus, to include his diabetic peripheral neuropathy, and did not address his low back or knee disorders.

The Board also observes that the Veteran was never diagnosed with ankylosis of the lumbar spine during this period.  Moreover, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although the record reflects the Veteran does have limitation of motion of his lumbar spine, the range of motion findings reflect he does have mobility of the joint; i.e., the record does not show immobility and consolidation of the lumbar spine.  Thus, a rating in excess of 20 percent is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The Board further observes that a thorough review of the record for this period does not show the Veteran's service-connected low back disorder has been manifested by incapacitating episodes as defined by VA regulations.  In other words, the record does not show the Veteran's service-connected low back disorder resulted in period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and certainly not to extent necessary (4 weeks or more) for a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected low back disorder prior to August 24, 2010.

With respect to the Veteran's current 30 percent rating for the service-connected low back disorder from August 24, 2010, as detailed above the record does not show that either the General Rating Formula for Diseases and Injuries of the Spine, nor the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, provides for a 30 percent rating for the thoracolumbar spine.  Further, the June 2011 rating decision which assigned this rating referred to the criteria for evaluating disabilities of the cervical spine, which does provide for a 30 percent rating.  The April 2012 SSOC also referred to the cervical spine rating criteria.  However, the Veteran is service-connected for the lumbar spine, nor the cervical spine.  As such, it appears that the wrong criteria was used for evaluation of this disability.  

The Board further notes that the August 2010 VA examination reflects the Veteran's service-connected low back disorder was manifested by forward flexion of 30 degrees.  Under the General Formula for Diseases and Injuries of the Spine, this warrants a 40 percent evaluation.  Therefore, the Board finds that he is entitled to at least a 40 percent rating from August 24, 2010, for his service-connected low back disorder.

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent for his service-connected low back disorder from August 24, 2010.  In regard to the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that a rating in excess of 40 percent is only warranted when there is ankylosis of the spine.  Here, the August 2010 VA examiner specifically found that the Veteran had no ankylosis of the thoracolumbar spine.  Moreover, as with the period prior to August 24, 2010, the record shows limitation of motion of the lumbar spine, but not immobility and consolidation of the spine.  Therefore, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted in this case.

The Board also observes that the August 2010 VA examiner specifically stated that the Veteran had not experienced incapacitating episodes.  Granted, it was noted that he had missed approximately 1 week of work during the past year due to back pain.  However, even if this were to be considered as analogous to incapacitating episodes, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires that such episodes have a total duration of at least 6 weeks for a rating in excess of 40 percent.  Moreover, incapacitating episodes having a total duration of less than 2 weeks as is indicated by the VA examination warrants only a 10 percent rating.  Therefore, the Veteran is not entitled to a rating in excess of 40 percent under this Formula.

For these reasons, the Board finds that the Veteran is entitled to a rating of no more than 40 percent for his service-connected low back disorder for the period from August 24, 2010.

The Board also acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provide for separate rating(s) for associated neurologic impairment, and the Veteran has been found to have radiculopathy into the bilateral lower extremities.  However, such impairment is evaluated based upon nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  See 38 C.F.R. §§ 4.120-4.124a.  Here, the Veteran is already evaluated on this basis for his service-connected peripheral neuropathy of the bilateral lower extremities.  Therefore, the symptoms attributable to lumbar spine radiculopathy cannot be rated separately, because to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (Providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  A separate rating would only be possible if the Veteran's diabetic peripheral neuropathy and lumbar spine radiculopathy manifested themselves differently, which is not the case here.   No other associated neurologic impairment of the service-connected low back disorder is otherwise demonstrated by the evidence of record.

Knees

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board observes that the Veteran's service-connected knee disorders have been primarily manifested by complaints of pain and limitation of motion, and that the initial ratings of 10 percent for both knees were on the basis of painful motion under Diagnostic Code 5260.  However, the 20 percent rating for the left knee disorder assigned by the June 2011 rating decision from August 24, 2010, was based upon a finding of moderate recurrent instability under Diagnostic Code 5257.  

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Inasmuch as both of the Veteran's knees were initially evaluated pursuant to limitation of motion under Diagnostic Code 5260, then the proper course of action pursuant to VAOPGCPRECs 23-97 and 9-98 would have been to assign the Veteran a separate rating of 20 percent under Diagnostic Code 5257, and to continue the evaluation based upon limitation of motion to include consideration of whether a rating in excess of 10 percent was warranted on that basis.  Therefore, the Board finds that such action must be taken in this case.  In the adjudication that follows, the Board will examine whether this separate rating for instability was warranted prior to August 24, 2010, and whether a rating in excess of 20 percent is warranted on that basis.  The Board will also evaluate whether such a separate rating is warranted for the right knee, and whether either knee warrants a rating in excess of 10 percent based upon limitation of motion.

In this case, both of the Veteran's service-connected knee disorders have limitation of flexion, to include complaints of pain.  However, at no point is either knee shown to have limitation of flexion to 30 degrees or less, nor is there evidence of limitation of extension.  For example, the August 2005 VA examination showed both knees had flexion to 120 degrees, and that he could extend completely to zero degrees.  Five repetitions did not produce fatigue, weakness, or lack of endurance of either knee.  There was no indication of any additional limitation of motion.  As already noted, the May 2006 VA examination did not address the knee disorders.  The more recent August 2010 VA examination showed the left knee had flexion to 125 degrees, while the right knee had flexion to 140 degrees.  Both knees were found to have normal extension of zero degrees.  Repetitive motion testing did not show additional limitations after three repetitions of either knee.

In view of the foregoing, the Board finds that the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 5260, nor does he have limitation of extension so as to warrant even a compensable rating under Diagnostic Code 5261.  Moreover, the Board notes that in VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, as the Veteran does not have limitation of extension in this case, the Board finds that he is not entitled to a separate rating under Diagnostic Code 5261.

Regarding the issue of a separate rating under Diagnostic Code 5257, the Board observes that the record does not demonstrate recurrent subluxation or instability of the right knee, nor is there evidence of such for the left knee prior to August 24, 2010.  For example, the August 2005 VA medical examination noted that the Veteran had no medial or lateral collateral ligament instability in either knee, and that his McMurray and Lachman sings were negative in each knee.  Nothing in the treatment records indicates such impairment of the right knee, or of the left knee prior to August 24, 2010.  Moreover, the August 2010 VA examination found there was instability of the left knee, but that there was no instability of the right knee.  It was also stated that there were no episodes of dislocation or subluxation.

In view of the foregoing, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5257 for his right knee, nor for his left knee prior to August 24, 2010.  With respect to the appropriate rating for the left knee pursuant to Diagnostic Code 5257, the June 2011 rating decision found he had moderate impairment so as to warrant a 20 percent rating under this Code.  A review of the record does not show severe instability or recurrent subluxation of the left knee so as to warrant a rating in excess of 20 percent.  As already noted, the August 2010 VA examination found that there were no episodes of dislocation or subluxation.  Regarding the left knee instability, the August 2010 VA examination found that the instability was medial/lateral and in 30 degrees, with it being normal in a neutral position.  The examiner also described the instability as mild.  

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Nevertheless, the use of a term such as "mild" by the August 2010 VA examiner does indicate that the instability is to the extent necessary to bes considered severe.  Moreover, the Board reiterates that the medial/lateral ligament was indicated to be normal in the neutral position.  The examiner also indicated that there was no anterior/posterior instability.  A thorough review of the record does not otherwise indicate that a rating in excess of 20 percent is warranted for the left knee pursuant to Diagnostic Code 5257.

Diabetic Peripheral Neuropathy

The Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8620, which provides the rating criteria for neuritis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Prior to August 24, 2010, the Veteran's service-connected peripheral neuropathy was not shown to be manifested by moderate incomplete paralysis of the right or left lower extremity.  No neurologic impairment appears to be noted on the August 2005 VA examination other than the reference to bilateral radiculopathy.  However, on examination it was noted that knee and ankle jerks were 2/2 and symmetrical throughout.  Further, position light touch and vibration were intact in the lower and upper extremities without abnormalities.  The subsequent May 2006 VA examination noted that knee and ankles jerks were 2+ for both of the lower extremities.  Further, motor function of the lower extremities was within normal limits.  Sensory function was abnormal with findings of peripheral neuropathy.  

In short, the record indicates that the Veteran's peripheral neuropathy was manifested by sensory impairment, but motor function was intact and knee and ankle jerks were normal.  These findings, as well as a thorough review of the other evidence of record for this period, indicates little or no impairment due to the service-connected peripheral neuropathy of the lower extremities.  Therefore, the Board finds that neither of the lower extremities was manifested by moderate incomplete paralysis during the period prior to August 24, 2010.

From August 24, 2010, the Board finds that the Veteran's service-connected peripheral neuropathy is not manifested by moderately severe incomplete paralysis of the right or left lower extremity.  Granted, the August 2010 VA examination noted that the Veteran's course since onset had been progressively worse, and since 2009 had had paresthesias, numbness involving plantar surface of the feet and toes of both feet.  However, on the examination itself the Veteran continued to show knee and ankle jerks for both lower extremities were normal at 2+.  Moreover, the examination of both lower extremities showed normal vibration, normal position sense, and no dysesthesias.  The right lower extremity was also found to have normal pain or pinprick and light touch.  Both pain or pinprick and light touch were found to be decreased in the lower extremity on the plantar surface of the feet.  Motor examination showed hip flexion, hip extension, knee flexion, ankle dorsiflexion, ankle plantar flexion, and great toe extension to be 5/5.  The examiner also stated that paralysis was absent, although neuritis and neuralgia were present.  In addition, the examiner found that the peripheral neuropathy had no effects on the Veteran's usual occupation or usual daily activities.

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his peripheral neuropathy of either lower extremity prior to August 24, 2010, nor a rating in excess of 20 percent for either disability thereafter.

Other Considerations

In evaluating the Veteran's service-connected low back disorder, knee disorders, and peripheral neuropathy of the lower extremities, the Board was cognizant of the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra, particularly as the Veteran is already in receipt of such "staged" rating(s).  Further, the Board determined that the Veteran was entitled to a higher "staged" rating of 40 percent for the low back disorder from August 24, 2010.  The Board also determined that the Veteran was entitled to a separate ratings of 10 and 20 percent for the left knee based upon limitation of motion and instability from August 24, 2010.  However, the record does not contain evidence showing any other distinctive period(s) where the symptomatology of these disabilities warranted higher and/or separate ratings from those currently in effect.  Therefore, no other "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other 

indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As detailed above, the Veteran's service-connected low back and knee disorders were primarily manifested by pain and functional impairment to include limitation of motion.  The left knee was also productive of instability for the period from August 24, 2010.  Finally, the peripheral neuropathy has resulted in findings of neuritis and neuralgia, to include sensory impairment of the lower extremities.  Such manifestations are contemplated in the applicable rating criteria.  The record does not otherwise indicate any exceptional or unusual symptomatology of any of these service-connected disabilities so as to render impractical the regular schedular standards.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Board does not dispute that the Veteran's service-connected low back disorder, knee disorders, and peripheral neuropathy of the lower extremities have resulted in occupational impairment.  However, the Board is of the opinion that such impairment has been adequately compensated by the current schedular ratings for these disabilities.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 

(1993) (Noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, the record reflects that the Veteran has been employed throughout the pendency of this case.  For example, the August 2010 VA examination noted that he was currently employed full-time as a nuclear chemical operator, and that he was previously employed in special education at one school from November 2005 through June 2007, and as a special education assistant from December 2007 through August 2009 at another school.  Therefore, the Board finds that the record does not indicate the Veteran is unemployable due to these service-connected disabilities, and that further consideration of a TDIU is not warranted in this case.

ORDER

An initial rating in excess of 20 percent for service-connected low back disorder prior to August 24, 2010, is denied.

A rating of no more than 40 percent for service-connected low back disorder from August 24, 2010, is granted.

A rating in excess of 10 percent for service-connected right knee disorder is denied.

A rating in excess of 10 percent for service-connected left knee disorder on the basis of limitation of motion is denied.

A separate rating of no more than 20 percent from August 24, 2010, on the basis of instability of the left knee is granted.

An initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to August 24, 2010, is denied.  

A rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity from August 24, 2010, is denied.

An initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to August 24, 2010, is denied.  

A rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity from August 24, 2010, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


